Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed on 01/03/2022 in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
01/03/2022 has been entered.

This office action is responsive to the amendment filed on 01/03/2022. As directed by the amendment: claim 25 has been amended; claims 2, 5, 8-13, 15, 18, 20-22, 26 and 28-38 have been cancelled.  Thus, claims, 1, 3-4, 6-7, 14, 16-17, 19, 23-24-25 and 27 are presently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 25.  The “means to differentially heat different rejoins” recited in claim 25 is interpreted as a plurality of shutters or windows in the vessel wall which may be selectively activated to enable or prevent transfer of radiative energy through the vessel wall at particular regions (see paragraph 124 publication of the application).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Velayudhan et al (2014/0026593) in views of Wisniewski (2006/0032607).	

a heating device (25 as shown in fig.1a) comprising means to differentially heat different regions of a sample container (5 sample inside container 30 as shown in fig.1) held within the heating device (25 as shown in fig.1a), comprising an outer wall (the outer wall of element 30 as shown in fig.1a) and an inner wall (inner wall of element 30 as shown in fig.1a) (par.52, lines 1-20 and page.5, par.52, lines 1-20), in use, such that at least a portion of an outer wall region of the container (outside walls 80, 85 of vessel 30 as shown in fig.2), the corresponding inner wall region to which contacts the sample (inner walls 80, 85 of vessel 30 as shown in fig.2), is heated to a higher temperature than at least a portion of an outer wall region (outside walls 80, 85 of vessel 30 as shown in fig.2) (page.5, par.52, lines 1-20 and par.53, lines 1-5), corresponding to an inner wall region of which does not contact the sample and/or such that heating is applied only to the container wall which contacts the sample material (Velayudhan teaches of controlling each regions of the vessel walls either inner walls or outside regions of the walls with different temperature) (par.58, lines 1-10 and par.59, lines 1-7),
wherein the heating vessel (30 as shown in fig.2) comprises a vessel wall in which is mounted or to which is connected, the heating device (par.58, lines 1-10 and par.59, lines 1-7), and wherein the apparatus also comprises an agitation device (40 as shown in fig.2) which is operable to provide temporally and/or spatially differentiated 
Velayudhan fails to teach wherein the agitation device is arranged to change the oscillation frequency and/or amplitude applied to said sample container, sample or areas thereof in response to changes in the sample ice fraction.
 	
	Wisniewski teaches, similar thawing sample, wherein the agitation device (agitator 206 which driven by 208 to agitate the sample 204 inside the container 202 as shown in fig.3) in the  is arranged to change the oscillation frequency and/or amplitude applied to said sample container (202 as shown in fig.3), sample or areas (204 as shown in fig.3) thereof in response to changes in the sample ice fraction (par.38, lines 1-6 and par.48, lines 1-10) (examiner notes that heater is already covered from Velayudhan). 
 	It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Velayudhan with agitation device is arranged to change the oscillation frequency as taught by Wisniewski for purpose of accelerating thawing compared to motionless thawing of the portion of the biopharmaceutical solution that is frozen (Wisniewski, abstract).
For claim 27, Velayudhan teaches wherein the heating device comprises a plurality of heating elements spatially separated on the vessel wall, and/or one or more temperature sensors embedded in or mounted on the vessel wall, and/or comprises infra-red emission sensors arranged to detect changes in infra-red emissions from different areas of the vessel wall and/or sample contained in a held container (Velayudhan teaches 
Allowable Subject Matter
	Claims 1, 3-4, 6-7, 14, 16-17, 19, 23-24 are allowable and the following is an examiner’s statement of reasons for allowance: the prior arts, Velayudhan et al (2014/0026593) in views of Wisniewski (2006/0032607), do not disclose changing the agitation program applied to the at least one region of the sample in response to changes in the sample volume and the sample ice fraction; and Iv) further agitating said sample according to the changed agitation program to agitate the at least one region of the sample. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 25 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art Velayudhan does not teach an agitation device which is operable to provide temporally and/or spatially differentiated agitation of a held sample container and/or sample material within a sample container and wherein the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761 
022822